Citation Nr: 1727723	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder to include schizoaffective disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran, M.H.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to September 1987.

This appeal arises before the Board of Veterans' Appeals (Board) from May 2014 and July 2015 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the May 2014 rating decision, the RO granted service connection for schizoaffective disorder at an initial 50 percent disability rating effective October 10, 2013.

In the July 2015 rating decision, the RO, in part, denied entitlement to a TDIU.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The impairment from the Veteran's acquired psychiatric disorder to include schizoaffective disorder more closely approximates deficiencies in most areas.

2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for an acquired psychiatric disorder to include schizoaffective disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2014 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of May 2014 and March 2015 VA examinations.  Additionally, the Veteran's records from the Social Security Administration (SSA) have been obtained associated with the claims file. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Factual Background

A November 2009 SSA decision determined that the Veteran had been disabled from May 25, 2008 due to his psychiatric disabilities and disorders of the cervical spine and bilateral numbness in his upper extremities.  The decision noted past GAF scores ranging from 30 to 45 from May 2007 to January 2009.

The Veteran underwent a VA examination in March 2014.  The examiner noted a diagnosis of schizoaffective disorder.  The examiner described the Veteran's level of occupational and social impairment as "occupational and social impairment with reduced reliability and productivity."  The examiner also indicated that the Veteran had consistently been prescribed psychotropic medications and had been involved in a variety of interventions in the past.  The examiner noted that the Veteran had remained single and lived with a roommate.  He did not have any recent long-term relationships but did have a few friends in his neighborhood.  Throughout his adult life he had maintained a good relationship with his parents and siblings.  Overall, the Veteran had some difficulties describing overt social impairments.  At times he withdrew from others and felt depressed.  He had "several" good relationships with others including his siblings and friends.  He remained interested in romantic relationships and continued to be regularly involved in religious activities.  It was noted that he had graduated high school and had no learning disabilities or special education reported.  He attended Brigham Young University for 3 semesters.  Since his discharge from the military, he had worked in a wide variety of positions including landscaping, processing fishing in Alaska, garden centers, Wal-Mart, other retail positions, Utah Office Supply and truck driving.  For the last 7 years he had worked for a friend in a fabric store.  In the summer, they worked on the friend's family farm.  His work responsibilities included cleaning, organizing, helping customers and selling fabric.  

The Veteran noted that he had struggled when he had been "given orders" and had a hard time keeping a job in the past.  His symptoms had caused him to hop around which made keeping a schedule difficult.  At work he had difficulties concentrating and staying motivated.  He reported that he worked around 35 to 40 hours a week.  Since 1990 he had received consistent treatment including outpatient psychotherapy, inpatient hospitalizations, medications and groups.  His diagnoses have included schizoaffective disorder including disorganized thoughts, manic and depressive episodes and paranoia.  He had also evidenced some obsessive cleaning habits.  He had no history of suicide attempts but had experienced suicidal ideation in the past.  He currently had no suicidal ideation, plans or intent.  He had a long history of depression and mania which included a recent manic episode with symptoms of increased energy, goal-directed behavior, decreased sleep, pressured speech and flight of ideas.  He also exhibited a consistent history of depression which included lack of motivation, fatigue, decreased interest in pleasurable activities, hopelessness and suicidal thoughts.  The examiner indicated that overall, the Veteran's impairment remained moderate.  The Veteran reportedly took his medications consistently which had significantly improved his quality of life.  Despite some improvement, he had no romantic life, had difficulty sustaining consistent work, lacked motivation and had difficulty focusing.  He had maintained employment with a friend who was flexible with his schedule.  His symptoms included depressed mood, speech that was intermittently illogical, obscure or irrelevant and disturbances of motivation and mood.  On examination, the Veteran was punctual and casually dressed.  He was calm, pleasant and cooperative.  His hygiene and grooming were good and he was alert and fully oriented.  His thought process was logical and goal directed.  He noted experiencing visual hallucinations and indicated that his "perceptions were off".  He also had a history of disorganized speech and thought processes.  His speech was calm and his affect was full.  He stated that he remained paranoid about the government but his current paranoia was not consistent with delusional thought processes.  He reported some history of obsessive behaviors including cleaning. 

In a June 2014 statement, the Veteran's brother noted that his brother had worked in Wal-Mart but had to quit as he did not like all of the cameras inside of the store as he felt that they were watching him.  The Veteran's brother also indicated that the Veteran will go weeks or even months without shaving or getting a haircut.  He also hoarded items including any non-perishable food.

In a February 2015 statement, the Veteran's brother noted that the Veteran had increased trouble keeping track of his money which is why he had the power of attorney for his brother's financial matters.  The Veteran's brother also noted that the Veteran's personal hygiene was inconsistent as the Veteran went several days without bathing, his hair was often unwashed and when he shaved he left razor marks that took days to heal.  The Veteran's brother also noted the Veteran's ability for mature thought decline and that he also became paranoid in his thinking.  

In a February 2015 correspondence, a licensed clinical social worker (LCSW) clarified that while the Veteran had continued to seek jobs, he was unable to gain or hold employment.  The LCSW also noted the Veteran's brother's correspondence which indicated that the Veteran had obsessive compulsive behavior as well as problems with his daily hygiene.  The Veteran did attend appointments with his physician and had been responsive to his nurse and their interventions.  However, he was only functional because of the continuing home health interactions which keep him compliant with his medications.

The Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran had a bipolar type schizoaffective disorder.  The examiner described the Veteran's level of occupational and social impairment as "occupational and social impairment with reduced reliability and productivity."  The Veteran reported that he was single but "looking" for a partner.  He remained close with his family of origin but had not had any contact with his children in many years.  He described a close relationship with his family of origin and also with his home health nurse who helps him organize his medications.  He also noted that he continued to be active in church activities and close to other members of his church.  He also noted that he enjoyed reading and watching movies in his spare time and stated that he would be volunteering at VA once a week.  

The Veteran reported that he recently secured a job at a local hardware store and that he would begin work soon where he would be working 20 to 25 hours a week.  He also reported working one day a week on his friend's farm doing maintenance and landscaping.  The Veteran also reported receiving moderate benefits from his psychotropic medications.  Since the last examination, he denied any suicide attempts.  His symptoms included depressed mood, speech that was intermittently illogical, obscure or irrelevant and disturbances of motivation and mood.  On examination, the Veteran was calm, cooperative and attentive.  The examiner noted a history of schizoaffective disorder with both depressive and manic episodes.  He denied sleep disturbances but noted that when he was in an active manic state, he experienced symptoms of increased energy, goal-directed behavior, decreased need for sleep, pressured speech and flight of ideas.  When in a depressive episode, he experienced poor motivation, fatigue, decreased interest in pleasurable activities, hopelessness and suicidal ideation.  Further, the Veteran exhibited some psychotic processes.  

The examiner noted that the Veteran's general appearance included disheveled clothes and being unkempt.  His speech was irrelevant and his affect was full.  His mood was expansive.  His attention was intact and was oriented times 4 but his thought process was rambling and his thought content was delusional.  He had grandiose and paranoid delusions.  He believed that he was going to own a chain of hardware stores and be extremely wealthy while also noting that the United States would be attacked by China, Russia and "somebody else all at the same time".  He had no hallucinations but did not understand the outcome of his behavior.  He partially understood that he had a problem.  He did not have inappropriate behavior and did not have obsessive or ritualistic behavior.  He had no homicidal plans or thoughts.  The Veteran reported that while he was not experiencing suicidal thoughts on the examination, he experienced daily suicidal ideation without plan or intent.  He had the ability to maintain personal hygiene but admitted that he should shower more often than he did.  He had problems with activities of daily living as he had a home care nurse that helped him organize and manage his medications.  He also noted that one of his sisters had fiduciary responsibility for him and helped him manage his finances.  His memory was normal.  He was not competent of managing his own financial affairs.  The examiner noted that the Veteran continued to report symptoms and functional impairment consistent with moderate schizoaffective disorder.  

The examiner opined that it appeared that the Veteran was able to function well occupationally in a semi-structured environment.  He was recently hired to work 20 to 25 hours a week and was going to begin volunteering at VA.  His disheveled presentation may create difficulties relating to customers.  Further, the Veteran was likely to function best in an environment where he had some experience or expertise such as in the fields of hardware of landscaping.  The examiner noted that while the Veteran endorsed experiencing daily suicidal ideation, he denied intent and plan and described many coping strategies that he actively implements.  The examiner concluded that the Veteran was not capable of managing VA benefits independently.

At the Veteran's December 2015 videoconference hearing, the testified that he had "several" friends and was in constant contact with members of his family.  At the same hearing, the Veteran's LSCW, M.H., testified that she had been the Veteran's therapist and social worker for the last 6 years.  M.H. noted that in those 6 years, the Veteran had looked for "40 to 50" jobs and that while he was willing and wanting to be employed, he could not sustain anything.  The Veteran interacted with people on a level that was very paranoid and very cautious so they cannot help them because he is afraid of them.  While the Veteran testified that his various employment stops ended because he did not reach the top of where he wanted to go, M.H. indicated that the reason he left each employment was actually because he could not sustain the employment.  M.H. also noted that when the Veteran woke up he did not leave the house if he did not feel that the world was secured and he had things the way he wanted them.  He had a "hoarder's house" and she noted that he could not function and could not leave his house if something in his house had been moved.  M.H. also indicated that there was "probably not a day" that the Veteran did not have panic attacks.  M.H. also noted that the Veteran had a history of difficulty maintaining personal hygiene as he did not shower at all during the winter and he did not shave during the winter either as it was too cold and frightening to shave.  M.H. noted that the Veteran had one friend who let the Veteran come by his employment and let him pretend like he worked there.  Other than the Veteran's sister, this friend was the only person who has sustained anything with the Veteran for the past 6 years.  

I.  Higher Initial Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his schizoaffective disorder.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

As noted above, in a May 2014 rating decision, the RO granted service connection for schizoaffective disorder at an initial 50 percent disability rating effective October 10, 2013 under Diagnostic Code 9211.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

Analysis

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that an initial 70 percent disability rating, but no higher, for an acquired psychiatric disorder to include schizoaffective disorder.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  

The Board notes that both the March 2014 and May 2015 VA examiners determined that the Veteran's schizoaffective disorder symptoms were best summarized as "occupational and social impairment with reduced reliability and productivity."  This description fit squarely for the criteria for a 50 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130.

However, the Board notes that the evidence indicates that since the effective date of October 10, 2013, the Veteran has demonstrated social withdrawal, suicidal ideation, panic attacks, depressed mood, speech that was intermittently illogical, obscure or irrelevant and disturbances of motivation and mood.  It was also noted that the Veteran's thought process was rambling and his thought content was delusional while he had grandiose and paranoid delusions.  

Additionally, at the December 2015 Board videoconference hearing, the Veteran's therapist/social worker indicated that the Veteran's symptoms were more severe and prevalent than he attempted to present as he exhibited difficulty with his personal hygiene, paranoia, isolation and was unable to obtain or maintain employment as a result of his acquired psychiatric disability.

Accordingly, this evidence and the evidence currently of record can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  As a result, the Board finds that an initial 70 percent rating for an acquired psychiatric disorder to include schizoaffective disorder is warranted.

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for an acquired psychiatric disorder to include schizoaffective disorder.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent rating for an acquired psychiatric disorder to include schizoaffective disorder is warranted.

However, after reviewing evidence of record as a whole, to include the Veteran's private treatment reports, his ongoing VA treatment reports, his VA examination reports, and his credible lay statements, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected acquired psychiatric disorder to include schizoaffective disorder is not warranted.

While the Veteran's LCSW noted that the Veteran was not able to work due to his psychiatric problems, at no point did any VA examiner or treating physician find that the Veteran's acquired psychiatric disorder caused total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

In not granting a 100 percent schedular rating for the Veteran's service-connected acquired psychiatric disorder to include schizoaffective disorder, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his schizoaffective disorder.  Notably, the Veteran reportedly had only one friend besides his sister.

However, as noted above, the maximum rating of 100 percent requires total occupational and social impairment.  The private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board also notes that the May 2015 VA examiner indicated that the Veteran experienced poor motivation, fatigue, decreased interest in pleasurable activities, hopelessness, suicidal ideation and exhibited some psychotic processes.  The examiner also noted that the Veteran's general appearance included disheveled clothes and being unkempt and his thought process was rambling while his thought content was delusional.  He also had grandiose and paranoid delusions.  However, the examiner also noted that the Veteran's attention was intact and was oriented times 4.  The Veteran also did not have inappropriate behavior and did not have obsessive or ritualistic behavior.  

Thus, for all the foregoing reasons, the Board finds that an initial rating of 70 percent, but no higher, for an acquired psychiatric disorder to include schizoaffective disorder is warranted.


II.  TDIU

Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Analysis

In this case, the Veteran filed a claim for a TDIU in February 2015.  He has argued that he has been unable to work a result of his service-connected disabilities.

The Veteran is currently service-connected for a schizoaffective disorder at 70 percent disability rating; for a right index finger disability at a 10 percent rating; for a right wrist disability at a 10 percent rating; and for a scar of the right finger disability at a noncompensable rating.

From October 10, 2013, the Veteran has a combined 80 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent throughout this period.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a total disability evaluation based on individual unemployability due to service connected disorders.

The record demonstrates that the Veteran had a career in landscaping, processing fishing in Alaska, garden centers, Wal-Mart, other retail positions, Utah Office Supply and truck driving.  

The record demonstrates that the Veteran's ability to work has been impacted by his service-connected disabilities.

At his Board hearing in December 2015, the Veteran testified that at his last job he had difficulties working with other people and coworkers.  He also reported that he had numerous other jobs that he ended up leaving because he felt that he had progressed as far as he could go.  However, at the same December 2015 videoconference hearing, the Veteran's therapist, M.H. indicated that while the Veteran felt that he had left these jobs as he had gone as far as he could go, the actual reason why he left each job was actually because he could not sustain the employment.   

Notably, the May 2015 VA examiner  opined that it appeared that the Veteran was able to function well occupationally in a semi-structured environment as he was recently hired to work 20 to 25 hours a week and was going to begin volunteering at VA.  However, the examiner also noted that the Veteran's disheveled presentation may create difficulties relating to customers.

The Board also again notes that the LSCW at the December 2015 Board videoconference hearing clarified that while the Veteran was willing and wanting to be employed, he could not sustain anything.  As a result, over the past years the Veteran had looked for "40 to 50" jobs but again could not sustain employment.

The evidence of record again shows that the Veteran's previous vocations appear to require physical work and interaction with coworkers and customers.  The Veteran also has notable occupational impairment from his psychiatric impairments as demonstrated by his current 70 percent disability rating for his service-connected schizoaffective disorder.  

As noted above, the Veteran has documented difficulties with maintaining his personal hygiene as well as exhibiting paranoia which impacted his employability as the Veteran's brother noted that the Veteran was unable to work at Wal-Mart as he did not like all of the cameras inside of the store as he felt that they were watching him.

Additionally, the Board also notes that in a July 2015 rating decision, the RO made a finding of incompetency based upon the severity of the Veteran's service-connected psychiatric symptoms.

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's service-connected disabilities renders him incapable of securing or maintaining substantially gainful employment.  As a result, when affording the Veteran the benefit of the doubt, the Board finds that entitlement to TDIU is warranted.

A remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In weighing the evidence, the Board finds that the evidence of record establishes that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board finds that entitlement to total disability evaluation based on individual unemployability due to service connected disorders is warranted.  See 38 C.F.R. §§ 3.102, 4.16(a).




ORDER

Entitlement to an initial rating of 70 percent, but no higher, for an acquired psychiatric disorder to include schizoaffective disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


